LECHE, J.
(concurring). The rule that compensation cannot be pleaded by the debtor of an insolvent corporation in liquidation, or by the debtor of insolvent succession rests upon sound principles of equity. To hold otherwise would be tantamount to giving an unfair preference in favor of the creditor who is also a debtor, over other creditors who are not debtors; thus the creditor who is also a debtor would get the full benefit of his credit, while the creditor who is not a debtor would have to accept in full satisfaction only such part of his claim as the residuum of the assets of the insolvent concern could satisfy. Upon such a principle are based the decisions. in Yale vs. Nolan, 3 La. Ann. 449; Green vs. Davis, 7 Mart. (N. S.) 239, and Brooks vs. Walker, 3 La. Ann. 150.
But in this case there are additional reasons why the plea of compensation cannot be legally urged by the defendant. The accepted rule and custom is that a bank cannot make an assignment of the funds of its depositor without the consent of the depositor or without judicial sanction. It may use temporarily, in the operation of its business, such portion of such funds as is permitted by the banking laws of the country, but cannot convert them to any other purpose without the consent of the depositor. A bank may not buy notes or claims due°by its depositor and charge them on its books against the deposit account of its depositor,' for that would be converting the funds of its depositor for a purpose not sanctioned or consented to by the owner of the funds. This principle is recognized in Morgan vs. Lathrop, 12 La. Ann. 257.
The foregoing principles are also recognized in the recent decision of Thomas vs. Marine Bank & Trust Co., 156 La. 941, 101 So. 315, where all doubt upon the question is set at rest by a well-considered and a well-reasoned opinion by Mr. Justice Thompson.
In my opinion it makes no difference when the drafts were drawn by defendant’s *404agent against the defendant, whether before or after the People’s Bank & Trust Company had been closed by the banking department of the state. It is sufficient to say that they were not paid, although admittedly due by defendant. The bank had no right or authority to charge them against defendant’s deposit account, without the consent of defendant. If it had so charged them and had not gone into liquidation, the defendant could have ignored and repudiated such a charge made against its account without its knowledge and consent.
The decree in this case is in my opinion absolutely legal and equitable, and. I cheerfully concur therein.